United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3473
                                   ___________

Rosie Hopkins,                       *
                                     *
             Appellant,              *
                                     *
       v.                            * Appeal from the United States
                                     * District Court for the
State of Arkansas; Arkansas          * Eastern District of Arkansas.
Department of Community Correction; *
David Guntharp, in his official      * [UNPUBLISHED]
capacity,                            *
                                     *
             Appellees.              *
                                ___________

                             Submitted: July 27, 2009
                                Filed: August 3, 2009
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Rosie Hopkins appeals the district court’s1 adverse grant of summary judgment
in her employment-discrimination action. After reviewing the record de novo,
viewing the evidence and all reasonable inferences from it in a light most favorable
to Hopkins, see Jacob-Mua v. Veneman, 289 F.3d 517, 520 (8th Cir. 2002) (standard


      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
of review), we conclude summary judgment was proper for the reasons stated by the
district court. Accordingly, the judgment of the district court is affirmed. See 8th Cir.
R. 47B. Hopkins’s motion to supplement the record on appeal is denied.
                        ______________________________




                                          -2-